865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Wayne SHUTT;  Robert James Bearden;  David Houser;Plaintiffs-Appellants,Ronald Cross, Plaintiff,v.Stephen NORRIS;  George Little;  Glenn W. Rogers;  JoeFowler, Defendants-Appellees.
No. 88-6091.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the defendant, Joe Fowler, filed on August 26, 1988, in the district court a motion to dismiss the 42 U.S.C. Sec. 1983 prisoner civil rights complaint.  The plaintiffs filed a notice of appeal on August 30, 1988, from the motion to dismiss.


3
This court lacks jurisdiction to review a motion filed in the district court.  No final decision has been entered in the case nor has an order been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b).   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam);  William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.